Citation Nr: 1135230	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  96-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, to include gonorrhea, ureteritis, and erectile dysfunction.  

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2009, the Veteran testified via video before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

These issues were among those denied within a July 2009 Board decision; however, the Veteran initiated an appeal of that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 order, the Court granted a March 2010 Joint Motion for Partial Remand (Joint Motion) which vacated the Board's denial as to these issues and remanded them to the Board for further development.  

The Board notes that in the prior July 2009 decision, the Board concluded that new and material evidence had been submitted to reopen the Veteran's service connection claim for a genitourinary disability.  See 38 U.S.C.A. § 5108.  As that reopening determination was not vacated by the Court's order, it remains in effect, and the Board need not revisit that aspect of the issue herein.  Rather, the Board may now consider the Veteran's service connection claim for a genitourinary disability on the merits.  

Most recently, these issues were remanded by the Board in July 2010.  They have now been returned to the Board.  



FINDINGS OF FACT

1.  Competent medical evidence has not been presented indicating onset of a current genitourinary disability, claimed as gonorrhea, urethritis, and/or erectile dysfunction, during military service, or as the result of a disease or injury incurred therein.  

2.  Bilateral pes planus was noted on the Veteran's June 1961 service entrance examination.  

3.  The Veteran's bilateral pes planus, which existed prior to service, did not increase in severity or become permanently worsened during active military service.


CONCLUSIONS OF LAW

1.  The award of service connection for a genitourinary disability, claimed as gonorrhea, urethritis, and/or erectile dysfunction, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  As bilateral pes planus pre-existed military service and was not aggravated therein, service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2003, February 2005, May 2005, August 2005, May 2008, and February 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, VA has provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the November 1994 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in April 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  No further notice obligations remain unfulfilled by VA.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in July 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In April 2009, the Veteran was afforded the opportunity to testify via video before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Genitourinary disability

The Veteran seeks service connection for a genitourinary disability, claimed as gonorrhea, ureteritis, and/or erectile dysfunction.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran was without genitourinary abnormality when he was examined and accepted for military service in June 1961.  In May 1965, however, laboratory testing was positive for gonorrhea.  Subsequent testing in June 1965 was normal.  In July 1965, he was treated for a rash of the pubic region.  He reported a prior episode of this rash, which medication did not cure.  He was given a topical medication and told to return if the rash did not resolve.  On service separation examination in August 1965, the Veteran was again without a genitourinary abnormality.  

Following service, the Veteran was afforded a VA genitourinary examination in August 1967.  His complaints included a recurrent urethral discharge since shortly after his service separation.  It was noted that the Veteran had been treated for gonorrhea during active service "with multiple episodes of antibiotic therapy and apparently resolution of the infection at that time."  He also reported that he had not experienced any of his reported symptoms in the prior two months.  Physical examination showed no evidence of present or recent urethral discharge, and he exhibited non-tender testes, no thickening of either epididymis, no inguinal lymphadenopathy, no suprapubic mass or tenderness, no kidney tenderness to palpation, a normal sphincter tone, and a normal prostate.  Urinalysis was within normal limits.  The diagnosis was of a history of treatment for gonorrhea and for non-specific urethritis with no current manifestations or findings.  An October 1967 rating decision denied the Veteran service connection for a genitourinary disability.  

Thereafter, the Veteran did not seek treatment for a genitourinary disability for many years after service.  A June 1977 private treatment record indicates the Veteran was seen for swelling of the prostate, erectile dysfunction, and pain on ejaculation.  Prostatitis was diagnosed at that time.  In 1995, the Veteran filed an application to reopen his service connection claim for a genitourinary disability.  In support of his application, he submitted a September 1996 written statement purportedly from a private physician, A.M.M., M.D.  According to Dr. M., the Veteran contacted gonorrhea during military service, which was not treated properly, resulting in a current diagnosis of non-specific urethritis.  On review, the Board observes that this statement contains numerous spelling and grammatical errors.  The Veteran also submitted receipts showing payment for private medical treatment from several physicians, including a urologist, and a private hospital in 1967.  The receipts do not, however, indicate the specific nature of the Veteran's treatment.  

On VA examination in June 2001, the Veteran reported that, after he contracted gonorrhea during active military service, it was treated inadequately and led to non-specific urethritis which caused him to experience erectile dysfunction.  Physical examination showed a white filmy exudate around the crown of the penis, no lesions, no inguinal masses, no hemorrhoids, a good sphincter tone, and a smooth and small prostate.  The diagnoses included historical gonococci urethritis, status-post non-specific urethritis and chronic prostatitis with no current evidence of a lower urinary tract infection or prostatic infection.  Subsequent 2004 VA outpatient treatment records confirmed a current diagnosis of erectile dysfunction, but did not specify an etiology or date of onset for this disability.  

In a May 2004 written statement, a VA examiner stated that the Veteran's erectile dysfunction "may be related ultimately to the gonorrhea and subsequent non-specific urethritis he contracted" while on active service.  No subsequent rationale for this opinion was provided.  

In a January 2006 letter, a VA urologist stated that he had read the Veteran's prior records.  "His gonorrhea was contracted in 1965.  This is while he was in the service.  His subsequent prostatitis may be related to his initial infection.  Prostatitis is a known cause of erectile dysfunction."

Pursuant to the Board's July 2010 remand order, the Veteran was afforded a September 2010 VA medical opinion.  This examiner reviewed the claims file and noted the Veteran's history of gonorrhea onset during military service in 1965.  This was followed by onset of non-specific urethritis shortly thereafter.  According to the examiner, however, the Veteran's treatment during service was adequate, with resolution of all symptoms by June 1965.  Generally, according to the examiner, gonorrhea which is successfully treated does not result in a chronic disability, as in the present case.  Additionally, neither gonorrhea nor non-specific urethritis was linked to the subsequent development of erectile dysfunction.  Thus, it was most likely that the Veteran's current erectile dysfunction was the result of some other medical condition.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a genitourinary disability, claimed as gonorrhea, ureteritis, and/or erectile dysfunction.  While the Veteran was treated for gonorrhea during military service, this disorder appears to have been successfully treated with antibiotics at that time, and no genitourinary residuals were noted on his August 1965 service separation examination.  Likewise, an August 1967 VA medical examination, performed pursuant to a service connection claim for a genitourinary disability, found no current manifestations or findings.  A June 1977 private treatment record indicates treatment for swelling of the prostate, erectile dysfunction, and pain on ejaculation, but such treatment was more than 10 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Veteran has submitted receipts indicating he sought treatment from a urologist in 1967, the nature and date of onset of any such disorder treated at that time are unknown, and therefore these receipts are of very limited probative value.  

In order to establish an etiological nexus between his in-service gonorrhea infection and his subsequent genitourinary complaints, the Veteran has submitted several medical opinions.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Considering first the September 1996 written statement purportedly authored by Dr. A.M.M., the Board observes first that this document contains numerous spelling and grammatical errors, suggesting it was not in fact drafted by a medical expert.  Nevertheless, even assuming the authenticity of this statement, the Board observes that it does not provide a probative rationale regarding the etiology of the claimed disability.  Although Dr. M. claims to have examined the Veteran's service treatment records, which confirm a diagnosis of gonorrhea during service, he did not discuss either the August 1965 service separation examination or the August 1967 VA examination, both of which found no current manifestations of gonorrhea or any related genitourinary disorder.  Although Dr. M. alleges the Veteran's in-service treatment for his gonorrhea was inadequate, he fails to explain how neither gonorrhea nor urethritis were found on subsequent VA examination and clinical testing in 1967.  The examiner also failed to explain the relative lack of treatment for a genitourinary disorder between his 1965 service separation and his treatment by Dr. M. beginning in the early 1990s, a 25-plus-year period during which the Veteran sought medical care only occasionally.  Finally, Dr. M. failed to consider or discuss the possibility that the Veteran could have sustained an unrelated post-service sexually-transmitted disease infection at any time subsequent to service, resulting in his current urethritis and related symptomatology.  For these reasons, the Board finds the September 1996 written statement to be of little probative value.  

Considering next the May 2004 and January 2006 statements which found the Veteran's current genitourinary disabilities "may" be related to his in-service gonorrhea infection.  While these statements appear to have been written by competent medical professionals, they are inherently speculative in nature.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Additionally, neither examiner considered the possibility that the Veteran incurred an unrelated post-service sexually-transmitted disease infection which resulted in his current genitourinary symptomatology.  For these reasons, the Board also finds these written medical opinion statement to be of very limited probative value.  

By contrast, the September 2010 VA medical opinion was based upon a full review of the file, and noted both the Veteran's in-service gonorrhea infection and subsequent development of non-specific urethritis thereafter, as well as his in-service treatment for the same.  The examiner found the Veteran's in-service genitourinary treatment to be adequate, based on his lack of genitourinary symptoms at service separation or on VA examination in 1967 following service.  Based on these findings, the examiner determined the Veteran's current genitourinary symptoms were unrelated to military service, or to any disease or injury incurred therein.  As the Board finds the medical rationale for this opinion to be more consistent with the Veteran's actual medical history, this evidence is considered more probative than other medical opinions of record.  

The Veteran has himself alleged that his current genitourinary disability began during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Genitourinary disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of service connection for a genitourinary disability, to include gonorrhea, urethritis, and/or erectile dysfunction.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection-Bilateral pes planus

The Veteran seeks service connection for a bilateral foot disability, claimed as bilateral pes planus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Additionally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Although 38 C.F.R. § 3.310 was amended effective October 10, 2006, during the pendency of this claim, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In adjudicating the Veteran's service connection claim for a bilateral foot disability, the Board observes that the Veteran has already been afforded a grant of service connection for residuals of a fracture of the left small toe.  As service connection is already in effect for this disability, the Board will consider only the issue of a bilateral foot disability, claimed as pes planus, at this time.  See 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses is to be avoided.").  

On medical examination for service entrance in June 1961, the Veteran was noted to exhibit bilateral pes planus.  Generally, a veteran is presumed to have been physically sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  In the present case, because the Veteran's pes planus was clearly noted on medical examination at service entrance, the presumption of soundness does not apply.  Nevertheless, the Board must consider whether this disability was aggravated during such service.  See 38 C.F.R. § 3.306.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the present case, the Veteran did not report worsening or otherwise seek treatment for his bilateral pes planus during military service.  He did, however, seek treatment for pain of the small toe of the left foot in October 1961, at which time an X-ray of the left foot suggested a possible early stress fracture of the small toe.  He again reported pain of the left small toe in May 1964, and a fracture was again suspected.  He was given a splint for his toe.  On medical examination for service separation in August 1965, the Veteran was without abnormality of the feet, to include bilateral pes planus.  

Following service, the Veteran filed service connection claims for several disabilities, including his small toe fracture of the left foot, in 1967.  On VA examination in August 1967, he was without significant pathology of either foot.  

Since service separation, the Veteran has sought frequent VA medical care for a variety of disabilities, including of his feet.  VA X-rays of the feet in May 1997 showed very mild osteoarthritis of the first metatarsophalangeal joint of the right foot and a hammertoe deformity of the second and third toes of the left foot.  A July 1997 MRI of the right foot was essentially unremarkable.  

In support of his service connection claim, he submitted the aforementioned September 1996 written statement purportedly from a private physician, A.M.M., M.D.  According to Dr. M., the Veteran's feet worsened during military service.  The Veteran also experienced "stressed fractures" during service.  On review, the Board observes that this statement contains numerous spelling and grammatical errors.  

A VA general medical examination was afforded the Veteran in June 2001.  He reported a history of bilateral stress fractures during military service, although the examiner could find no verification of these claims within the service treatment records.  The Veteran's current symptoms included persistent bilateral foot pain.  On objective examination, his gait was within normal limits, and bilateral pes planus was present.  Some pain was reported with palpation of the right foot, but X-rays of the right foot were negative for fractures.  The final impression was of bilateral pes planus without indication of any functional impairment.  

On VA podiatry consultation in April 2004, the Veteran complained of asymptomatic pes planus, a callus on the right sub fourth metatarsal head, and some discomfort of the right first metatarsophalangeal joint which worsened on weight-bearing activities.  He stated that he was disabled due to a left third metatarsal fracture and a fifth digit fracture which occurred in 1961 and 1964, respectively, and from bilateral flat feet.  The VA examiner noted that the Veteran had walked in to the VA outpatient clinic "without any noticeable discomfort from his feet."  Objective examination showed no open skin lesions, a hyperkeratotic lesion on the right sub fourth metatarsal head, no erythema or drainage, no tenderness to palpation in the left third metatarsal or fifth digit, a normal talar tilt examination, mild pain with range of motion testing of the right first metatarsophalangeal joint without crepitus, limited range of motion of the right first metatarsophalangeal joint with weight-bearing, no pain with distraction of the right first metatarsophalangeal joint, and no dorsal bump of the right first metatarsal head.  X-rays showed mild degenerative arthritis of the first metatarsophalangeal joint.  With respect to the Veteran's claimed disability from old foot fractures, the VA examiner opined that fractures occur "all the time" and do not result in disability 40 years later.  That same month, a different examiner stated "there is no way . . . to fully determine if his current pain is from his original [in-service] injury."  The examiner suspected, however, that there existed a "strong probability that there is some correlation between his original service injury to his feet and his current problems."  

In a July 2007 letter received directly from the Veteran, a VA examiner purportedly stated that he had evaluated the Veteran twice in July 2007 for bilateral foot pain and had reviewed the Veteran's electronic VA medical records and certain of his service treatment records.  This VA examiner noted that there was an x-ray report dated in October 1961 of the left foot "which stated likely early stress fracture of 3rd metatarsal."  This VA examiner opined that it was more likely than not that the Veteran's foot condition occurred while on active service.  

In a March 2008 letter, a VA examiner stated that he was treating the Veteran "for a number of foot related issues" including mild to moderate pain in the left foot and chronic hyperkeratosis on the bottom of the left foot.  This VA examiner opined that the Veteran's current foot problems were more likely than not due to an in-service foot fracture.  "The initial injury was an overuse stress-related fracture that occurred from running and lifting.  This was not treated at the time."  

Most recently, the Veteran was afforded a VA medical examination in July 2010.  The Veteran was examined by a VA podiatrist, and his claims file was reviewed in conjunction with his examination.  The examiner found no evidence within the service treatment records of in-service treatment for bilateral pes planus.  A current diagnosis of pes planus was confirmed on physical examination; however, the examiner found it less likely than not that the Veteran's bilateral pes planus increased permanent in severity during service, as it did not appear to have been treated during such service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral pes planus.  As discussed above, the Veteran's bilateral pes planus was clearly noted on service entrance, and was not treated therein.  On his service separation examination, his pes planus was not listed as a noted abnormality.  Additionally, on VA examination in August 1967, shortly after service separation, he was without significant abnormality of his feet.  Finally, on VA examination in July 2010, a VA podiatrist, after both reviewing the claims file and physically examining the Veteran, found no evidence of aggravation of his bilateral pes planus during service.  

The Veteran has submitted several  medical opinions in support of his claim.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes, 5 Vet. App. at 69 (1993).  A medical opinion, however, based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Considering first the September 1996 written statement purportedly authored by Dr. A.M.M., the Board again observes first that this document contains numerous spelling and grammatical errors, suggesting it was not in fact drafted by a medical expert.  Nevertheless, even assuming the authenticity of this statement, the Board observes that it does not provide a probative rationale regarding the etiology of the claimed disability.  Although Dr. M. noted that the Veteran sustained "stressed fractures" during service which allegedly worsened his foot disorders, he provided no further rationale to support his opinion.  Of note, he did not discuss the August 1965 service separation examination, which was negative for any pathology of the feet, nor the many years between the Veteran's service period and any recent treatment for the feet.  Dr. M. also did not give a rationale for any alleged worsening of the Veteran's right foot disorder, given that the right foot does not appear to have been treated in service.  Finally, Dr. M. did not discuss the lack of findings regarding the Veteran's feet on VA medical examination in August 1967.  Thus, the Board does not find Dr. M.'s 1996 statement to be probative.  

Likewise, the March 2004, July 2007, and March 2008 VA opinion statements were either limited to discussion of his stress fracture of the left foot, for which he has already been afforded service connection, or failed to discuss the lack of right foot complaints or treatment within the service treatment records.  None of these statements specifically suggest aggravation of the Veteran's pre-existing bilateral pes planus during military service.  The absence of such discussion indicates these statements are of limited probative value.  In so much as they confirm a relationship between the Veteran's current left foot pain and his stress fracture of the same foot, these opinions are not relevant to the issue before the Board, as service connection for a left foot fracture has already been granted.  

In contrast, the recent July 2010 VA medical opinion was based both on physical examination of the Veteran and review of his service treatment records and relevant post-service medical history.  After examining the Veteran and reviewing the claims file, the VA podiatrist concluded that the Veteran's bilateral pes planus was not aggravated during military service.  This opinion was based on the lack of in-service treatment for this disability.  As this opinion has a clear rationale supported by the record, the Board ultimately finds it the most persuasive.  

The Veteran has himself alleged that his current bilateral pes planus was aggravated during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders such as pes planus, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Additionally, the Board observes that the Veteran has repeatedly made claims, such as having sustained bilateral stress fractures during military service, which are not substantiated in the record, thus calling his credibility into question.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral foot disability, claimed as bilateral pes planus.  The evidence of record indicates such a disability pre-existed military service, as it was noted on service entrance medical examination, and was not aggravated therein.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a genitourinary disability, to include gonorrhea, urethritis, and/or erectile dysfunction, is denied.  

Entitlement to service connection for a bilateral foot disability, claimed as bilateral pes planus, is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


